Sawyer, J.
I think the view taken by the district judge is correct. I cannot add anything of importance to the observations made by him at the hearing below. In the language of the syllabus of the case, as reported in 26 Fed. Rep. 877, it was there held that “the Columbia river is the boundary between two states, — Oregon and Washington, — within the purpose and spirit of section 4236 of the Revised Statutes; and therefore the state of Oregon cannot require a vessel bound in or out of said river to take an Oregon pilot, or pay him half or any pilotage, if the master thereof prefers to and does take a Washington pilot.”
For the reasons given in the opinion of the district judge, the decree must be affirmed; and it is so ordered.